Madden, Judge,
dissenting.
I am unable to agree with the decision and judgment of the Court. The Government promised in paragraph 12 of the lease to :
maintain the said premises, buildings, equipment, piers, bulkheads, slips and appurtenances in good repair and tenantable condition during the continuance of this lease.
*91The Court has interpreted this promise to mean only that the property would be maintained in such repair and condition as would be required for the naval purposes for which the property was leased, though this condition would not be suitable for the use of the premises as a commercial warehouse. I think this interpretation of paragraph 12 is erroneous.
The premises here involved were first leased to the Government by a lease dated January 5,1943, and running to June 30,1944, cancellable by the Government on thirty days’ notice, and renewable by the Government from year to year on sixty days’ notice prior to expiration. It seems to me highly improbable that the parties would, in a lease which bound the lessee for only thirty days, after which time, if the lease was surrendered, the property would be put to its former use as a commercial warehouse, intend that the standard of maintenance of the property would be a standard which might make the property unsuitable for that use. Even if the Government as lessee had been firmly bound for the term of the lease, approximately eighteen months, I would find such an intent highly improbable. In fact, the Government did not surrender its lease on thirty days’ notice, but elected to renew it from year to year, always subject to cancellation. On July 1,1947, a new lease for one year was made covering most of the property here in question. That lease was likewise subject to cancellation and was in fact terminated on December 31, 1947. It contained the same paragraph 12 which I have quoted from the original lease of 1943. The language must have meant the same thing in both leases.
I think, then, that the Government’s obligation under paragraph 12 was to maintain the property in good repair and tenantable condition for use as a commercial warehouse, the use to which it was devoted before the Government’s temporary occupancy, and the use to which both parties expected that it would again be put when that occupancy ceased.
The evidence as to the cost of doing what I think the Government was obliged to do is most unsatisfactory. The plaintiff did not prove the condition of the property at the time it was turned over to the Government.. It was by no means new, and the Government was not obliged to put it in such *92a condition, or in a condition eighty percent of what it would have been if new. But it was in actual use as a commercial warehouse when the Government leased it, and we may suppose tliat it was in a reasonably good condition for that use. I by no means agree with the plaintiff that language such as that of paragraph 12 would oblige a short term lessee to put the leased property in good condition, whatever its condition was at the time the lease was made. On the other hand, the Government, objecting to the materiality of the plaintiff’s evidence as to the cost of putting the property in condition for commercial warehouse use, did not refute that evidence and introduced none of its own.
' Because of the uncertainty as to the condition of the property at the time it was leased, and a considerable skepticism as to the accuracy of estimates such as those presented by the plaintiff, I would give the plaintiff a judgment for $80,000.00.